DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,924,215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application are a broader versions in scope when compared to allowed claims 1-17 of U.S. Patent No. 9,924,215.

Regarding Claims 5, 12 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,924,215. Although the claims at issue are not identical, they are not patentably distinct from each 

Regarding Claims 7 and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,924,215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 9,924,215.

Regarding Claims 2, 9 and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,924,215 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,924,215 captures the features of dependent claims 2, 9 and 16, except for the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content.
Nevertheless, in a similar field of endeavor Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,924,215 by specifically providing the elements mentioned above, as taught by Rakib 

Regarding Claims 3, 10 and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,924,215 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,924,215 captures the features of dependent claims 3, 10 and 17, except for the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data.
Nevertheless, in a similar field of endeavor Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,924,215 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Regarding Claims 4, 11 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,924,215 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,924,215 
Nevertheless, in a similar field of endeavor Rakib discloses that determining the contextual data comprises performing, on the primary content, at least one of: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata (Paragraphs [0050] [0113] figure 12; determining object metadata corresponding to the video frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,924,215 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Regarding Claims 6, 13 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,924,215 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,924,215 captures the features of dependent claims 6, 13 and 20, except for the secondary content comprises an advertisement.
Nevertheless, in a similar field of endeavor Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,924,215 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.



Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,875. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 9,571,875.

Regarding Claims 5, 12 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,571,875. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12 and 19 of the instant application are a broader versions in scope when compared to allowed claim 15 of U.S. Patent No. 9,571,875.

Claims 7 and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,875. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 9,571,875.

Regarding Claims 2, 9 and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,571,875 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,571,875 captures the features of dependent claims 2, 9 and 16, except for the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content.
Nevertheless, in a similar field of endeavor Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,571,875 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution, further expanding the marketability of the product.

Claims 3, 10 and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,875 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,571,875 captures the features of dependent claims 3, 10 and 17, except for the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data.
Nevertheless, in a similar field of endeavor Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,571,875 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Regarding Claims 4, 11 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,875 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,571,875 captures the features of dependent claims 4, 11 and 18, except for determining the contextual data comprises performing, on the primary content, at least one of: object 
Nevertheless, in a similar field of endeavor Rakib discloses that determining the contextual data comprises performing, on the primary content, at least one of: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata (Paragraphs [0050] [0113] figure 12; determining object metadata corresponding to the video frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 9,571,875 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Regarding Claims 6, 13 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,571,875 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 9,571,875 captures the features of dependent claims 6, 13 and 20, except for the secondary content comprises an advertisement.
Nevertheless, in a similar field of endeavor Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).
.



Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 10,631,033.

Regarding Claims 5, 12 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,631,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12 and 19 of the instant application are a broader versions in scope when compared to allowed claim 3 of U.S. Patent No. 10,631,033.

Regarding Claims 7 and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,631,033. Although 

Regarding Claims 2, 9 and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,033 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 10,631,033captures the features of dependent claims 2, 9 and 16, except for the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content.
Nevertheless, in a similar field of endeavor Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,631,033 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution, further expanding the marketability of the product.

Regarding Claims 3, 10 and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,033in 
Nevertheless, in a similar field of endeavor Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,631,033 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Regarding Claims 4, 11 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,033. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 11 and 18 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 10,631,033.

Regarding Claims 6, 13 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,033 in 
Nevertheless, in a similar field of endeavor Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,631,033 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.




Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,960. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 10,958,960.

Claims 5, 12 and 19, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,960. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 12 and 19 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 10,958,960.

Regarding Claims 7 and 14, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,958,960. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 14 of the instant application are a broader versions in scope when compared to allowed claim 8 of U.S. Patent No. 10,958,960.

Regarding Claims 2, 9 and 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,958,960 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 10,958,960 captures the features of dependent claims 2, 9 and 16, except for the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content.
Nevertheless, in a similar field of endeavor Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).


Regarding Claims 3, 10 and 17, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,960 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 10,958,960 captures the features of dependent claims 3, 10 and 17, except for the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data.
Nevertheless, in a similar field of endeavor Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,958,960 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.

Claims 4, 11 and 18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,960. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 11 and 18 of the instant application are a broader versions in scope when compared to allowed claim 1 of U.S. Patent No. 10,958,960.

Regarding Claims 6, 13 and 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,960 in view of Rakib et al. (Pub No US 2009/0327894). Claim 1 of U.S. Patent No. 10,958,960 captures the features of dependent claims 6, 13 and 20, except for the secondary content comprises an advertisement.
Nevertheless, in a similar field of endeavor Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 10,958,960 by specifically providing the elements mentioned above, as taught by Rakib for the predictable result of applying the contextual distribution of content to well-known standards of video distribution such as advertisements, further expanding the marketability of the product.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakib et al. (Pub No US 2009/0327894). Hereinafter, referenced as Rakib.

Regarding claim 1, Rakib discloses a method comprising: 
receiving, from a primary content source (e.g. server 1004), primary content bound for a primary display (Paragraphs [0104] [0109] figure 10; server 1004 send video content to primary video display 1014); 
determining, based on the primary content, contextual data (e.g. metadata 1002) associated with the primary content (Paragraphs [0051] [0112]-[0114] figure 10; metadata 1002 associated with an object of interest, e.g. car 1040, house 1038, etc. in video 1000); 

sending, to the secondary display (e.g. remote control 1050), the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.);
and causing output, via the secondary display of the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).

Regarding claim 2, Rakib discloses the method of claim 1; moreover, Rakib discloses that the primary content comprises at least one of: streaming content, on-demand content, live television content, audio content, video content, augmented reality content, or virtual reality content (Paragraphs [0044] [0045] figure 12; video streaming, etc.).

Regarding claim 3, Rakib discloses the method of claim 1; moreover, Rakib discloses that the contextual data comprises at least one of: product data, brand data, logo data, or subject matter data (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 presents metadata visual cues for the user to access metadata information about an object of interest, e.g. car 1040, house 1038, etc.).

Regarding claim 4 Rakib discloses the method of claim 1; moreover, Rakib discloses that determining the contextual data comprises performing, on the primary content, at least one of: object detection, object recognition, facial recognition, digital signature analysis, digital watermark analysis, digital fingerprint analysis, or processing metadata (Paragraphs [0050] [0113] figure 12; determining object metadata corresponding to the video frame).

Regarding claim 5, Rakib discloses the method of claim 1; moreover, Rakib discloses that determining secondary content (e.g. URL, price, etc.) comprises sending, to a database, a query comprise the contextual data (Paragraphs [0053] [0148] figure 12; metadata may be transferred on demand in response to querying the remote server for the metadata).

Regarding claim 6, Rakib discloses the method of claim 1; moreover, Rakib discloses that the secondary content comprises an advertisement (Paragraphs [0115]-[0118] [0152] figure 10; mobile device remote control 1050 displays the object metadata 1062, e.g. car price, URL, etc.).

Regarding claim 7, Rakib discloses the method of claim 1; moreover, Rakib discloses that the secondary display comprises a user interface, the method further comprising receiving, via the user interface, a user input associated with the secondary content (Paragraphs [0115]-[0118] figure 10; mobile device remote control 1050 


Regarding claims 8-14, Rakib discloses all the limitations of claims 8-14; therefore, claims 8-14 are rejected for the same reasons stated in claims 1-7, respectively.

Regarding claims 15-20, Rakib discloses all the limitations of claims 15-20; therefore, claims 15-20 are rejected for the same reasons stated in claims 1-6, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423